NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   28-DEC-2020
                                                   08:03 AM
                                                   Dkt. 37 SO



                           NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS
                         OF THE STATE OF HAWAI#I


               STATE OF HAWAI#I, Plaintiff-Appellee, v.
               ROBERT T. COVINGTON, Defendant-Appellant


         APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                           (#EWA DIVISION)
                      (CASE NO. 1DTC-19-018947)


                      SUMMARY DISPOSITION ORDER
         (By: Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)

            Defendant-Appellant Robert T. Covington, Jr.

(Covington) appeals from an (amended) August 13, 2019 Notice of

Entry of Judgment and/or Order and Plea/Judgment (Judgment)

entered against him by the District Court of the First Circuit,

#Ewa Division, (District Court).1        After a bench trial, Covington

was convicted of Driving Without a License (DWOL), in violation

of Hawaii Revised Statutes (HRS) § 286-102 (Supp. 2019),2 and

     1
            The Honorable William M. Domingo presided.
     2
            HRS § 286-102 provides, in pertinent part:

                  § 286-102 Licensing.   (a) No person, except one:
                  (1)   Exempted under section 286-105;

                                                                 (continued...)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Driving Without Motor Vehicle Insurance (DWOI), in violation of

HRS § 431:10C-104(a) (2019).3

           Covington raises two points of error on appeal

contending that the District Court erred in:          (1) concluding that

sufficient evidence was adduced at trial proving, beyond a

reasonable doubt, that Covington committed the offense of DWOL in

violation of HRS § 286-102, and (2) concluding that sufficient

evidence was adduced at trial proving, beyond a reasonable doubt,

that Covington committed the offense of DWOI in violation of HRS
§ 431:10C-104(a).

           Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to



     2
      (...continued)
                 (2)   Who holds an instruction permit under section
                       286-110;

                 (3)   Who holds a limited purpose driver's license,
                       limited purpose provisional driver's license, or
                       limited purpose instruction permit under section
                       286-104.5;

                 (4)   Who holds a provisional license under section
                       286-102.6;
                 (5)   Who holds a commercial driver's license issued
                       under section 286-239; or
                 (6)   Who holds a commercial driver's license
                       instruction permit issued under section
                       286-236,

           shall operate any category of motor vehicles listed in this
           section without first being appropriately examined and duly
           licensed as a qualified driver of that category of motor
           vehicles.
     3
           HRS § 431:10C-104 provides, in pertinent part:

                 § 431:10C-104. Conditions of operation and
           registration of motor vehicles. (a) Except as provided in
           section 431:10C-105, no person shall operate or use a motor
           vehicle upon any public street, road, or highway of this
           State at any time unless such motor vehicle is insured at
           all times under a motor vehicle insurance policy.

                                     2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


the arguments advanced and the issues raised by the parties, we

resolve Covington's points of error as follows:

          The Hawai#i Supreme Court has held that an officer's

testimony that a defendant failed to produce proof of no-fault

insurance, along with the defendant's admission to the officer

that he did not have no-fault insurance, was sufficient evidence

to sustain a conviction for DWOI.     State v. Lee, 90 Hawai#i 130,

135, 976 P.2d 444, 449 (1999).    The supreme court noted that "it

appears that it was the legislature's intent that the trier of
fact might infer from the inability to produce an insurance

identification card that there was no no-fault insurance coverage

of the vehicle or the driver."    Id.

          Here, Honolulu Police Department Sergeant Melvin

Conjugacion (Sgt. Conjugacion) testified that, after stopping a

vehicle that had no license plate, he asked the driver, who he

identified as Covington, for his license, insurance, and

registration.   Covington responded, inter alia, that he did not

have a license or insurance because he did not recognize the

government.   Instead, Covington produced a Hawai#i State ID card

to Sgt. Conjugacion.

          Here, like the supreme court in Lee, we conclude that

Sgt. Conjugacion's testimony to the effect that Covington failed

to produce proof of no-fault insurance upon request, along with

Covington's admission that he did not have no-fault insurance,

was sufficient evidence to sustain a conviction for DWOI.




                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            The Lee court commented on the legislative history of

the no-fault statute as supporting a conviction based simply on

an inference from a defendant's inability to produce an insurance

identification card – even without a confession.            But here, as in

Lee, the defendant (Covington) confessed to not having insurance

or a driver's license, as well as failed to produce an insurance

card or driver's license.       Covington cites State v. Yoshida, 44

Haw. 352, 354 P.2d 986 (1960), for the proposition that

Covington's confession is not sufficient to establish the crime
of DWOL, because it is unsupported by any other evidence.4             In

Yoshida, the supreme court described the following as a

"satisfactory general statement of the principle applicable on

this appeal":
            The general rule now is that while the corpus delicti cannot
            be established by the extrajudicial confession of the
            defendant unsupported by any other evidence, it may be
            established by such a confession corroborated by other facts
            and circumstances. It is not necessary to prove the corpus
            delicti by evidence entirely independent and exclusive of
            the confession, but sufficient proof to convict exists when
            the corpus delicti is established by other evidence and the
            confession taken together.

Id. at 360, 354 P.2d at 991 (citation omitted).

            The supreme court clarified that the "other evidence"

itself need not be sufficient to sustain a conviction, favorably

quoting the following proposition stated by the U.S. Supreme

Court:
            [W]e think the better rule to be that the corroborative
            evidence need not be sufficient, independent of the
            statements, to establish the corpus delicti. It is
            necessary, therefore, to require the Government to introduce
            substantial independent evidence which would tend to




      4
            Covington makes the same argument for DWOI, but we conclude that
Lee controls and we need not address it further.

                                      4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          establish the trustworthiness of the statement. Thus, the
          independent evidence serves a dual function. It tends to
          make the admission reliable, thus corroborating it while
          also establishing independently the other necessary elements
          of the offense. It is sufficient if the corroboration
          supports the essential facts admitted sufficiently to
          justify a jury inference of their truth. Those facts plus
          the other evidence besides the admission must, of course, be
          sufficient to find guilt beyond a reasonable doubt.

Id. at 359, 354 P.2d at 991 (citation and internal quotation

marks omitted).

          In Yoshida, there was nothing in the "independent

evidence" that proved the defendant's intent as positively and

directly as his confession, but the circumstances tended to

support his intent to solicit prostitution.         Id. at 360-61, 354

P.2d at 992.   Here, Covington's failure to produce a driver's

license, when requested by Sgt. Conjugacion, did not positively

and directly prove that he did not have a driver's license.

However, it did provide circumstantial evidence tending to show

that he did not in fact hold a valid driver's license.           In

addition to simply confessing that he did not have a license,

Covington further offered a reason or explanation as to his

motivation for why he did not have a driver's license – that he

did not recognize the government.       Viewing all of the evidence

and inferences therefrom in the light most favorable to the

prosecution, we conclude that Covington's confession that he did

not have a license, along with the circumstantial evidence in

this case, was sufficient to support his conviction for DWOL.




                                    5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          For these reasons, the District Court's August 13, 2019

Judgment is affirmed.

          DATED: Honolulu, Hawai#i, December 28, 2020.

On the briefs:
                                      /s/ Lisa M. Ginoza
Walter J. Rodby,                      Chief Judge
for Defendant-Appellant.
                                      /s/ Katherine G. Leonard
Loren J. Thomas,                      Associate Judge
Deputy Prosecuting Attorney,
City and County of Honolulu,          /s/ Keith K. Hiraoka
for Plaintiff-Appellee.               Associate Judge




                                  6